Citation Nr: 0030061	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-46 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
right hand burn.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the veteran's claim of entitlement to service connection for 
burns of the right hand.

In a May 1997 decision, the Board denied the veteran's claim 
of entitlement to service connection for the residuals of a 
right (major) hand burn.  The veteran subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (the Court).

While the case was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
joint motion for remand in April 1998, requesting that the 
Court vacate the Board's May 1997 decision and remand the 
issue of entitlement to service connection for the residuals 
of a right hand burn for further development and 
readjudication.  In May 1998, the Court granted the motion, 
vacated the Board's May 1997 decision and remanded the case 
to the Board for compliance with directives that were 
specified in the motion.

In September 1998, the Board remanded the veteran's claim to 
the RO for further evidentiary development and for 
readjudication in light of the Court's directives.  The 
requested development was completed, and the RO issued a 
Supplemental Statement of the Case in May 2000 in which it 
continued to deny the veteran's claim of entitlement to 
service connection for burns of the right hand.  The claims 
folder was then returned to the Board.

In a September 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a skin 
condition of the feet, body and hands.  The RO also denied, 
as not well grounded, a claim of entitlement to service 
connection for flat feet.  As the veteran has not, to the 
Board's knowledge, initiated an appeal regarding the denial 
of these claims, these matters are not now before the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302 (1999).


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was 
exposed to combat while serving in Vietnam.

2.  The veteran's lay testimony regarding his in-service burn 
to the right (major) hand is consistent with the 
circumstances, condition and hardships of his Vietnam 
service.

3.  The medical evidence of record does not support a finding 
that the veteran has any residuals of his in-service burn to 
the right (major) hand.


CONCLUSIONS OF LAW

1.  Combat is affirmatively indicated; thus, the veteran's 
lay testimony regarding his claimed in-service burn to the 
right hand must be accepted as conclusive as to its actual 
occurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).

2.  The veteran's claimed residuals of a burn of the right 
hand were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
the residuals of a right (major) hand burn.  In the interest 
of clarity, the Board will first discuss the pertinent law 
and VA regulations.  The Board will next address the factual 
background of this case, followed by an analysis of this 
issue.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Combat status

With respect to combat veterans, "The Secretary shall accept 
as sufficient proof of service- connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 1154 
(b); see also 38 C.F.R. § 3.304(d) (1998).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court clarified 
the law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  The Court in 
Kessel emphasized that 38 U.S.C.A. § 1154(b) provides a 
significant benefit to a veteran in that it relaxes the 
evidentiary requirements regarding the service incurrence or 
aggravation of a disease or injury in service.  However, the 
Court noted that section § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred in 
service.  Section 1154(b) cannot serve to satisfy the 
requirements of competent medical evidence of a current 
disability or a medical nexus between the present disability 
and service.  In essence, section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Kessel, 13 Vet. 
App. at 18-19; see also Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

The United States Court of Appeals for the Federal Circuit 
recently held that the presumption found in 38 U.S.C.A. 
§ 1154(b) applies regardless of whether there is an in-
service record of the claimed disease or injury, or of a 
putatively related disease or injury.  See Dambach v. Gober, 
No. 00-7021 (Fed. Cir. Sept. 8, 2000).  However, the Federal 
Circuit left untouched the ruling of the United States Court 
of Appeals for Veterans Claims in Kessel that § 1154(b) 
applied only to the incurrence of a disease or injury in 
service, and not to the existence of a current disability and 
a medical nexus between the present disability and service.

Well-grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether each claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Factual Background

The veteran's service personnel record reflects that he 
served as a light weapons infantryman in Vietnam, and that he 
was awarded the Combat Infantryman's Badge.  His service 
medical records, including a report of physical examination 
conducted at discharge, are negative for any treatment or 
diagnoses of a burn to the right hand.

Private and VA medical records dated between 1970 and 1991 
are negative for any complaints or treatment for residuals of 
a right hand burn.  Throughout this period, the veteran 
underwent numerous VA physical and neuropsychiatric 
examinations. During a September 1976 physical examination, a 
VA examiner noted the presence of a rash on the veteran's 
legs.  During several subsequent examinations, the VA 
examiners continued to note the presence of a rash on the 
veteran's hands, feet, and groin area.  Various diagnoses 
were also noted, including dermatitis, tinea pedis, and tinea 
cruris.  The reports of these examinations are all negative 
for any references to a burn by the veteran or to any 
findings regarding the presence of residuals of a right hand 
burn.

In November 1977, the veteran filed a claim of entitlement to 
service connection for a skin rash.  He reported that he had 
experienced a rash on his hands and feet since service, and 
that it had recently spread to other parts of his body.  In a 
November 1977 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin 
disorder.  That decision was not appealed.

In May 1981, the veteran filed another claim of entitlement 
to service connection for a skin rash on his feet, hands, and 
groin.  He asserted that he had developed this rash as a 
result of exposure to Agent Orange during service.  In a 
February 1982 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin rash, 
claimed as secondary to exposure to herbicides during 
service.

In April 1991, the veteran filed a claim of entitlement to 
service connection for the residuals of burns to his right 
hand.  He asserted that he had burned his hand while 
attempting to put out a fire during an enemy engagement in 
Vietnam.  He reported that he had been sent to the battalion 
aid station for treatment.  

In a July 1991 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for burns of the 
right hand.  The veteran subsequently submitted a timely 
Notice of Disagreement with respect to this decision.

VA outpatient treatment records dated between 1991 and 1995 
are negative for any complaints of or treatment for residuals 
of a burn of the right hand.  During an April 1991 outpatient 
examination, the veteran reported the presence of a rash on 
the palm of his right hand since Vietnam.  Examination 
revealed the presence of dermatitis on the veteran's right 
palm.  The examiner noted that the veteran was being referred 
for a dermatology consultation.  

In his Substantive Appeal (VA Form 9) submitted in July 1994, 
the veteran reiterated his contention that he had burned his 
right hand while attempting to put out a fire that had 
started near his position during an enemy engagement.

In June 1996, the veteran was provided with a physical 
examination by a VA dermatologist.  The veteran reported that 
he had burned his right hand in 1968 under "battlefield 
conditions".  He stated that his burns were not treated in 
the field and that they were never bandaged.  He stated that 
he was not seen for his burns in a field medical unit.  Upon 
examination, the VA examiner noted the presence of some 
hyperkeratosis on the palm of the veteran's right hand.  No 
other abnormalities were noted.  The VA examiner found no 
evidence of restriction in power and no evidence of 
restriction in movement.  No scarring was seen of any kind.  
The VA examiner noted a diagnosis of a history of a burn of 
the palm of the hand, with no residual scar or functional 
effect.  Photographs of the palms of the veteran's hands were 
obtained and associated with the claims folder.

In its May 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for the residuals 
of a right (major) hand burn.  The Board determined that the 
veteran had submitted a well-grounded claim of entitlement to 
service connection for the residuals of a right (major) hand 
burn.  The Board further determined that the veteran had 
served in combat in Vietnam, and that he was thus entitled to 
the presumption of in-service incurrence afforded by 
38 U.S.C.A. § 1154(b).  The Board also found, however, that 
there was no competent medical evidence linking any current 
disability to the veteran's in-service right hand burn.  For 
this reason, the Board determined that clear and convincing 
evidence existed, which served "to rebut the presumption of 
in-service incurrence of current disability of the hands."

As discussed above, the veteran subsequently filed a timely 
appeal to the Court.  While the case was pending at the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a joint motion for remand in April 
1998, requesting that the Court vacate the Board's May 1997 
decision and remand the issue of entitlement to service 
connection for the residuals of a right hand burn for further 
development and readjudication.  The joint motion stated that 
the Board was incorrect in finding that the absence of any 
competent medical evidence of a current disability served to 
rebut the presumption found in 38 U.S.C.A. § 1154(b).  The 
joint motion also noted that the Board had failed to address 
the fact that it was noted in an "April 1995" VA 
examination that the veteran had been found to have 
dermatitis on his right hand and was being referred for a 
dermatology consultation.  Because no report of any such 
consultation was of record, the joint motion concluded that a 
remand was appropriate, in order to provide the Board with an 
opportunity to obtain the report of the VA dermatology 
consultation and to consider whether the veteran's current 
skin condition on his right hand could be the result of his 
in-service burn injury. 

In May 1998, the Court granted the motion, vacated the 
Board's May 1997 decision and remanded the case to the Board 
for compliance with directives that were specified in the 
motion.

In September 1998, the Board remanded the veteran's case for 
additional evidentiary development.  The Board noted that it 
had been unable to locate the April 1995 examination report 
that was referred to in the joint motion.  For this reason, 
the Board concluded that the joint motion had contained 
supplemental information not contained in the claims folder 
at the time of the Board's May 1997 decision.  Thus, the 
Board found that the RO should also obtain a copy of this 
report and associate it with the claim folder.  The Board 
also instructed the RO to obtain a report of the VA 
dermatology consultation, which had apparently been 
referenced in the April 1995 examination report.  In 
addition, the Board further instructed the RO to schedule the 
veteran for a VA dermatological examination in order to 
determine whether the veteran had any current skin disability 
that was related to his in-service right hand burn.

In November 1998, in accordance with the Board's remand 
instructions, the RO provided the veteran with another VA 
dermatological examination.  The veteran reported that he had 
experienced a rash on his feet shortly after he arrived in 
Vietnam.  He further reported that he had also experienced a 
rash on his right hand in 1969 or 1970, which he had 
attributed to a phosphorus burn injury he sustained to the 
right palm while performing field duties.  Upon examination, 
the VA examiner noted the presence of fine white scaling and 
desquamation involving the entire right palm.  The VA 
examiner found that this scaling was similar to a diffuse 
symmetrical scaling and desquamation involving the plantar 
aspects of both of the veteran's feet.  Photographs were 
obtained of the dermatosis on the souls of the veteran's 
feet, and of the dermatosis of the right palm.  The VA 
examiner noted diagnoses of tinea pedis, tinea unguium, and 
"two feet, one hand, syndrome; with 'id' reaction, right 
thumb."  The VA examiner concluded that the dermatosis of 
the veteran's right hand was not related to the burn injury 
he sustained while on active duty in Vietnam.

In February 1999, the RO issued a request to the VA Texas 
Central Health Care System for copies of all VA treatment 
records pertaining to the veteran since April 1995.  The RO 
specified that these records must contain a copy of an April 
1995 examination report in which the veteran complained of a 
rash on the palm of his hand since Vietnam and in which the 
examiner noted a diagnosis of dermatitis.  In March 1999, the 
VA Texas Central Health Care System responded by submitting 
copies of all of the veteran's VA outpatient treatment 
records.  

In a March 1999 Report of Contact, the RO noted that the 
veteran's VA treatment records contained no April 1995 
examination similar to that described in the joint motion.  
The RO further noted, however, that there was an April 1991 
outpatient record, in which the veteran was diagnosed with 
dermatitis of the right palm and was referred for a 
dermatology consultation.  The RO concluded that the April 
1991 outpatient record was most likely the same document 
referred to in the joint motion as the "April 1995" 
examination report.  

Thereafter, the RO also issued a letter to the veteran 
advising him that his records had been obtained and that 
there was no evidence of any April 1995 examination report as 
had been described in the joint motion.  The RO requested 
that the veteran submit any additional information he may 
have showing that he underwent a VA physical examination 
April 1995 in which he was diagnosed with dermatitis of the 
right palm.  There is no indication in the record that a 
response was ever received from the veteran.

The RO subsequently issued another request to the VA Texas 
Central Health Care System asking for all available treatment 
records dated between April 1991 and April 1995.  The RO 
specified that these records must contain a copy of an April 
1991 examination report in which the veteran complained of a 
rash on the palm of his right hand since Vietnam and in which 
the examiner noted a diagnosis of dermatitis.  The RO further 
specified that it must be determined if the dermatology 
consultation noted in that report was ever conducted, and, if 
it was, a copy of the report of that consultation must also 
be submitted.  

In June 1999, the VA Texas Central Health Care System 
submitted a copy of the April 1991 outpatient report in which 
the veteran was diagnosed with dermatitis of the right palm 
and then referred for a dermatology consultation.  It was 
indicated that they were unable to find any evidence that the 
dermatology consultation that was noted in that report was 
actually performed.

In May 2000, the RO issued a Supplemental Statement of the 
Case in which it continued to deny the veteran's claim of 
entitlement to service connection for burns of the right 
hand.  The RO found that VA outpatient treatment records 
dated from 1991 to 1998 showed only one instance of treatment 
for the right hand in April 1991, at which time he was 
diagnosed with dermatitis of the right hand.  Based on the 
opinion of the November 1998 VA examiner, the RO determined 
that the veteran's dermatitis of the right hand was not 
related to his in-service burn of the right hand.

Analysis

Preliminary matters - well groundedness of the claim; duty to 
assist; standard of proof

As an initial matter, the Board observes that the April 1998 
joint motion for remand, as granted by the Court, does not 
specifically indicate that the veteran's claim is well 
grounded.  Such, however, is the clear implication, since a 
substantial portion of the joint motion is given over to a 
discussion of VA's duty to assist the veteran in the 
development of his claim.  It is now well settled that the 
statutory duty to assist does not attach until a claim is 
well grounded.  See 38 U.S.C.A. § 5107 (West 1991); Epps v. 
Gober, 126 F.3d 1454 (Fed. Cir. 1997).  Thus, it can be 
gleaned from the joint motion that the law of the case is 
that the claim is well grounded.  See Chisem v. Gober, 10 
Vet. App. 526 (1997).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107.  As noted above, this case 
was remanded in September 1998 for additional evidentiary 
development, which was completed by the RO.  There now is 
ample medical and other evidence of record, the veteran has 
been provided with a recent physical examination, and there 
is no indication that there are any additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Therefore, the Board finds that all facts 
that are relevant to this issue have been properly developed 
and that no further action is required in order to comply 
with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board notes that the April 1998 joint motion referred to 
a report of a VA physical examination that was conducted in 
April 1995.  However, despite repeated efforts, the RO has 
been unable to locate a report of any such examination 
conducted in April 1995.  Because the report of an  April 
1991 VA outpatient examination that is presently of record 
appears virtually identical in content to the "April 1995" 
examination report referred to in the joint motion, the Board 
agrees with the RO's conclusion that the joint motion was in 
fact referring the report of the April 1991 outpatient 
examination, and that these reports are one and the same 
document.  

The April 1998 joint motion also referred to a notation in 
the "April 1995" examination report (meaning the April 1991 
report) regarding a dermatology consultation that was to be 
scheduled for the veteran.  The veteran's case was remanded, 
in part, in order to obtain a copy of the report of this 
consultation and to have it associated with the claims 
folder.  The record reflects, however, that the RO has since 
been informed by the VA Texas Central Health Care System that 
there is no evidence in their records that any such 
consultation was performed.  The record also reflects that 
letters were issued to the veteran in October 1998 and March 
1999 requesting any additional information regarding 
treatment he received for his right hand from VA, including 
information regarding the dermatology referral noted in the 
joint motion.  However, no responses were ever received from 
the veteran.  

The Court has held that VA's duty to assist is not a one-way 
street, meaning that a claimant cannot sit by when requested 
to submit additional evidence or to report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the 
veteran has failed to respond to the RO's requests for 
additional information regarding his treatment, the Board 
must conclude based upon the information obtained from the VA 
Texas Central Health Care System that no dermatology 
consultation was actually conducted following the April 1991 
physical examination.  Thus, the Board finds that both the RO 
and the Board have, to the extent possible under the 
circumstances, complied with the instructions set forth in 
the April 1998 joint motion.  Stegall v. West, 11 Vet. App. 
268, 271 (1998)

Once a well-grounded claim has been established, it is the 
Board's responsibility to weigh the evidence.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  

Discussion

The veteran is seeking entitlement to service connection for 
the residuals of burns to his right hand.  He essentially 
contends that he experiences a skin rash on the palm of his 
right hand, which attributes to a burn he received while 
attempting to put out a white phosphorus round fire in 
Vietnam.

At the outset, the Board notes that the record reflects that 
the veteran served in combat in Vietnam.  Because the 
veteran's lay testimony regarding his in-service burn to the 
right hand appears to be consistent with the circumstances, 
condition and hardships of his Vietnam service, the Board 
recognizes that his testimony must be accepted as conclusive 
as to this events actual occurrence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Thus, for the purposes of this 
decision, the Board will presume as fact the alleged incident 
in which the veteran burned his right hand while attempting 
to put out a white phosphorus round fire during an enemy 
engagement in Vietnam.  

However, although 38 U.S.C.A. § 1154(b) can be used to 
establish the occurrence of the veteran's alleged in-service 
injury, the presumption afforded by this section cannot serve 
to diagnosis a current disability or to link that current 
disability to the in-service injury.  See Kessel, 13 Vet. 
App. at 18-19.  Notwithstanding that the Board will presume 
as fact the incident in which the veteran burned his right 
hand during service, the Board must still address the issue 
of whether the veteran has any current disabilities related 
to that incident.

Having reviewed the complete record, the Board believes that 
the preponderance of the competent and probative evidence of 
record does not support a finding that the veteran has any 
current disabilities related to his in-service right hand 
burn.  Specifically, the Board finds the most probative 
evidence in this regard to be the opinions of the June 1996 
and November 1998 VA examiners, who both conducted a thorough 
physical examination of the veteran's right hand and found no 
evidence of any residuals of his in-service right hand burn.  
In particular, the Board notes that the June 1996 VA examiner 
found no evidence of any residual scarring or functional 
effect in the veteran's right hand related to his in-service 
burns.  The VA examiner also found no evidence of any 
restriction in power or movement, and no indication of any 
other abnormalities.  Although the June 1996 VA examiner 
noted the presence of some hyperkeratosis on the palm of the 
veteran's right hand, the examiner did not find that this 
hyperkeratosis was related to the veteran's in-service burns.

Furthermore, the Board notes that the November 1998 VA 
examiner specifically concluded that the recurring skin 
condition in the veteran's right palm was unrelated to his 
in-service right hand burn.  In support of this conclusion, 
the November 1998 VA examiner noted the presence of 
symmetrical scaling and desquamation involving the plantar 
aspects of both of the veteran's feet, which was similar to 
the symmetrical scaling and desquamation that was present on 
his right palm.  The VA examiner also noted that the veteran 
reported a history of rashes on both his feet and his right 
hand.  The veteran has never contended that he sustained 
burns on his feet.  In light of both this history and the 
results of his physical examination, the VA examiner 
concluded that the similar symptoms on the skin of the 
veteran's feet and right palm represented manifestations of 
one syndrome, and were unrelated to his in-service right hand 
burn.

The Board notes that the November 1998 VA examiner's opinion 
appears to be corroborated by the veteran's documented 
medical history.  As noted above, numerous VA physical 
examinations were performed between 1976 and 1991 in which 
the VA examiners noted the presence of a rash on the 
veteran's hands, legs, feet, and groin area.  This is 
consistent with the November 1998 VA examiner's finding that 
the veteran had a history of rashes on both his feet and his 
right palm.  

In short, both the June 1996 and November 1998 VA examiners 
found no evidence that the veteran has any current residuals 
of his in-service burns to the right hand. The Board cannot 
identify any medical evidence to the contrary.  In fact, the 
only evidence of record indicating a link between the 
veteran's skin disorder on his right palm and his in-service 
right hand burn is the veteran's own assertion that there is 
such a relationship. However, as a lay person, the veteran is 
not considered competent to render opinions on matters 
requiring medical expertise, such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish that his claim is well grounded by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In this case, as discussed above, there is no 
competent medical evidence of a nexus between the right hand 
burn the veteran sustained in combat and his current skin 
condition.

Therefore, in light of the opinions of the June 1996 and 
November 1998 VA examiners, the Board concludes that the 
preponderance of the competent and probative evidence of 
record does not support a finding that the veteran has any 
residuals of his in-service burn to the right hand.  
Accordingly, the benefit sought on appeal is denied.

Additional Matters

Other claims related to a skin disorder

The issue currently on appeal before the Board is a claim of 
entitlement to service connection for the residuals of a burn 
to the right (major) hand.  The record reflects that the 
veteran has also filed several claims of entitlement to 
service connection for a skin disorder of the hands, feet, 
and body, each of which were denied by the RO.  Most 
recently, in a September 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a skin condition of the feet, body, and hands.  

To the extent that the veteran has claimed that his recurring 
skin condition on his right palm is a residual of his in-
service burn injury, this matter has been fully addressed by 
the Board within the context of this appeal.  However, to the 
extent that the veteran has claimed entitlement to service 
connection for a skin disorder on his right hand on a basis 
other than as a residual of his in-service burn injury, the 
Board believes that this has been appropriately addressed by 
the RO as a separate issue in the September 2000 rating 
decision.  Because the veteran has yet not initiated an 
appeal regarding that decision, the Board finds that the 
issue of entitlement to service connection for a skin 
disorder of the right hand on a basis other than as a 
residual of his right hand burn is not now before the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.
The Board further is of the opinion that the issue currently 
on appeal, entitlement to service connection for residuals of 
a burn sustained in service, is not inextricably intertwined 
with the issue of entitlement to service connection for a 
skin disability.  A claim is inextricably intertwined only if 
the RO would have to reexamine the merits of any other claim 
that has been denied by the Board, or the appellate courts, 
which is pending on appeal pursuant to the same action.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  In this 
case, the RO does not have to reexamine the merits of the 
veteran's claim for service connection for a skin disability 
merely because the Board has denied the claim for service 
connection for residuals of burns sustained in combat. 

Lost or missing records

In his Substantive Appeal (VA Form 9) submitted in July 1994, 
the veteran asserted that not all of his service medical 
records have been obtained and associated with the claims 
folder.  In essence, the veteran contended that because there 
is no evidence in his service medical records of his alleged 
right hand burn, he believed that the records of his 
treatment for this injury were either destroyed or misplaced.  

The Board notes that the RO specifically requested all 
available service medical records from the veteran's period 
of active duty.  See McCormick v. Gober, No. 98048 (U.S. Vet. 
App. Aug. 18, 2000) [holding that VBA Letter 20-99-60 
requiring that service medical records be requested in all 
cases is a binding and substantive rule].  It appears that 
all such records were submitted, and there is no indication 
whatsoever that there are any records missing, other than the 
veteran's own assertion that such is the case.

Even assuming that such records have been lost or destroyed, 
however, the Board notes that this would not have any impact 
on the veteran's claim because the Board has not challenged 
the veteran's assertion that the alleged right hand burn 
actually occurred.  As discussed above, the evidence of 
record establishes that the veteran was exposed to combat 
while serving in Vietnam.  Therefore, because the alleged 
indicident in which he burned his right hand while attempting 
to put out a white phosphorus round fire is consistent with 
the circumstances, condition and hardships of his Vietnam 
service, his testimony in this regard was accepted as 
conclusive as to its actual occurrence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Thus, for the purposes of 
this decision, the Board presumed as fact the alleged 
incident in which the veteran burned his right hand during 
service.  Indeed, 38 U.S.C.A. § 1154(b) is intended as a 
recognition that records may be not completed or may be 
misplaced during the chaos of combat.  See Kessel, 13 Vet. 
App. at 16: "In the combat arena, the injured are not likely 
or expected to fill out forms; front line medics are too 
involved with saving lives to document injuries and file 
reports; and what medical records might be generated are 
liable to be misfiled, lost, or destroyed."    

The Board denied the veteran's claim, not because it did not 
accept his statements to the effect that he sustained a burn 
of his right hand during combat, but because the 
preponderance of the evidence is against a finding that the 
veteran has any residuals of that in-service right hand burn.  
In essence, he has submitted no competent medical evidence 
demonstrating that he experiences any residuals of the in-
service burn injury.  As discussed above, the § 1154(b) 
presumption extents only to in-service incurrence, not to 
other evidentiary elements, such as medical nexus.  See 
Kessel and Libertine, supra.   

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. Russo v. Brown, 9 Vet. 
App. 46 (1996).  As explained above, the Board has accepted 
that the veteran did burn his hand during service, but the 
preponderance of the competent and probative evidence is 
against finding that the veteran has any current residuals of 
that in-service injury.  The allegedly missing service 
medical records, which the appellant points to as evidence of 
an in-service burn, are unnecessary under these 
circumstances, even if they could be located, since an in-
service burn is conceded under § 1154(b).


ORDER

Entitlement to service connection for the residuals of a 
right hand burn is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

